IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JOHN SMITH,1                              §
                                              §   No. 57, 2019
          Respondent Below,                   §
          Appellant,                          §
                                              §
          v.                                  §   Court Below–Superior Court
                                              §   of the State of Delaware
    STATE OF DELAWARE,                        §
                                              §   C.A. No. 171-01070
          Petitioner Below,                   §
          Appellee.                           §


                               Submitted: August 15, 2019
                               Decided:   August 16, 2019

                                        ORDER

         It appears to the Court that, on July 5, 2019, the Chief Deputy Clerk issued a

notice, sent by certified mail, to the appellant to show cause why his appeal should

not be dismissed for his failure to file his opening brief and appendix. The appellant

failed to accept service of the notice, which was resent to him by first class mail at

the address he provided to the Court. The appellant has failed to respond to the

notice to show cause within the required ten-day period. Thus, dismissal of this

action is deemed to be unopposed.




1
    The Court previously assigned a pseudonym to the appellant under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.


                                     BY THE COURT:


                                     /s/ Collins J. Seitz, Jr.
                                            Justice




                                        2